UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2409



AGERE ABATE FEKADU,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-433-983 )


Submitted:   May 7, 2004                   Decided:    July 16, 2004


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls Church,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Emily Anne Radford, Assistant Director, James A. Hunolt,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Agere Abate Fekadu, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)      affirming,       without      opinion,       the    immigration

judge’s denial of her application for asylum and withholding of

removal.

              On appeal, Fekadu raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.        To    obtain     reversal      of    a    determination      denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail    to    find    the        requisite    fear   of    persecution.”            INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                         We have reviewed the

evidence of record and conclude that Fekadu fails to show that the

evidence compels a contrary result.                  Accordingly, we cannot grant

the relief that Fekadu seeks.

              Additionally, we conclude Fekadu’s claim that the Board’s

use of the summary affirmance procedure under 8 C.F.R. § 3.1(e)(4)

(2002)    violated         her    rights     under   the       Due    Process    Clause   is

foreclosed       by   our    recent     decision      in       Blanco    de    Belbruno   v.

Ashcroft, 362 F.3d 272 (4th Cir. 2004).                    In Blanco de Belbruno, we

held that “the BIA’s streamlining regulations do not violate an

alien’s rights to due process of law under the Fifth Amendment.”

Id. at 282-83.


                                             - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -